Case 2:10-cv-00258-JRG Document 898 Filed 05/30/19 Page 1 of 3 PageID #: 24686



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

  RMAIL LIMITED, et al.,

              Plaintiffs,

  v.

  AMAZON.COM, INC., et al.,                      Civil Action No. 2:10-CV-258-JRG
                                                 (Lead Case)

  DOCUSIGN, INC.,                                Civil Action No. 2:11-cv-299-JRG

  RIGHTSIGNATURE, LLC, FARMERS                   Civil Action No. 2:11-cv-300-JRG
  GROUP, INC., FARMERS INSURANCE
  COMPANY, INC.,

  ADOBE SYSTEMS INCORPORATED,                    Civil Action No. 2:11-cv-325-JRG
  ECHOSIGN, INC.,

              Defendants.




         ADDITIONAL ATTACHMENTS TO MAIN DOCUMENT (DKT. 886)
             PLAINTIFFS’ OPPOSED SEALED MOTION IN LIMINE


                                          Exhibit 1
                              Statement of Decision (YC061581)

                                         Exhibit 2
                                  Zafar Kahn Declaration

                                       Exhibit 3
                                Judgment After Court Trial

                                         Exhibit 4
                              Statement of Decision (259 Case)

                                        Exhibit 5
                            Ryan Cox Deposition (March 29, 2019)
Case 2:10-cv-00258-JRG Document 898 Filed 05/30/19 Page 2 of 3 PageID #: 24687



                                       Exhibit 6
                          DocuSign's Amended Initial Disclosures

                                       Exhibit 7
                       Thomas Gonser Deposition (February 19, 2019)

                                         Exhibit 8
                         Grant Peterson Deposition (March 20, 2019)

                                       Exhibit 9
                           Ryan Cox Deposition (March 29, 2019)

                                       Exhibit 10
                                    Leeman Deposition

                                       Exhibit 11
                      Email Exchange Regarding Deposition Scheduling

                                        Exhibit 12
                                       Service Email

                                    Exhibit 13
                 DocuSign's Amended Initial Disclosures (April 1, 2019)

                                        Exhibit 14
                                   Docusign Witness List

                                        Exhibit 15
      Docusign’s Initial Disclosures Excerpts in DocuSign II case (January 14, 2019)

                                         Exhibit 16
                                 Certificate of Conference


 Date: May 29, 2019                                    Respectfully submitted,

                                                       By: /s/ William E. Davis, III
                                                       William E. Davis, III
                                                       Texas State Bar No. 24047416
                                                       bdavis@bdavisfirm.com
                                                       Christian Hurt
                                                       Texas State Bar No. 24059987
                                                       churt@bdavisfirm.com
                                                       Edward Chin (Of Counsel)
                                                       Texas State Bar No. 50511688
                                                       echin@bdavisfirm.com


                                             2
Case 2:10-cv-00258-JRG Document 898 Filed 05/30/19 Page 3 of 3 PageID #: 24688



                                                        Debra Coleman (Of Counsel)
                                                        Texas State Bar No. 24059595
                                                        dcoleman@bdavisfirm.com
                                                        THE DAVIS FIRM, PC
                                                        213 N. Fredonia Street, Suite 230
                                                        Longview, Texas 75601
                                                        Telephone: (903) 230-9090
                                                        Facsimile: (903) 230-9661

                                                        Counsel for Plaintiffs
                                                        RPost Holdings, Inc.
                                                        RPost Communications Limited
                                                        Rmail Limited



                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing sealed document is being served
via email on all counsel on this May 29, 2019.

                                                   /s/ William E. Davis, III
                                                   William E. Davis, III




                                               3
